—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied respondents’ cross motion to dismiss three petitions seeking tax assessment review for 1995, 1996 and 1997. Petitioner, a fractional tenant occupying approximately 43% of a shopping plaza in the Town of Greece, is obligated under its lease to pay a proportionate share of the real property taxes. Petitioner is an aggrieved person within the meaning of Real Property Tax Law § 704 (1) (see, Matter of Ames Dept. Stores v Assessor of Town of Concord, 102 AD2d 9, 11; see also, Matter of Big V Supermarkets v Assessor of Town of E. Greenbush, 114 AD2d 726) and has standing to maintain tax certiorari proceedings because its pecuniary interests are directly affected by the tax assessment and because the lease grants it the right to contest the taxes in its own name or in the name of the lessor (see, Waldbaum, Inc. v Finance Adm’r of City of N. Y., 74 NY2d 128, 132; Matter of *836Ames Dept. Stores v Assessor of Town of Concord, supra, at 10). The provision in the lease granting petitioner the right to contest the tax assessment in the name of the lessor allows petitioner to assert the requisite “unitary property interest” (Waldbaum, Inc. v Finance Adm’r of City of N. Y., supra, at 134).
Petitioner and the lessor have equal standing to bring tax assessment review proceedings. The lease does not limit the grant of authority to petitioner, nor does it contain language from which it can be concluded that the lessor made a complete assignment of its right to seek tax assessment review. Because it was not a party to the agreement between the lessor and respondents in 1996, petitioner cannot be precluded by that agreement from maintaining these proceedings (see, Matter of Big V Supermarkets v Assessor of Town of E. Greenbush, supra, at 728). (Appeal from Order of Supreme Court, Monroe County, Bergin, J. — RPTL.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Callahan, JJ.